 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11   ZACH TUCK,                                         Case No.: 19-CV-1270-CAB-AHG
12                                     Plaintiff,
                                                        ORDER ON MOTIONS TO DISMISS
13   v.
14   PORTFOLIO RECOVERY                                 [Doc. Nos. 21, 23, 27, 30, 45]
     ASSOCIATES, L.L.C. et al.,
15
                                    Defendants.
16
17
18
19         Before the Court are Defendants Portfolio Recovery Associates L.L.C., Diversified
20   Consultants, Inc., Collection at Law, Inc., and Experian Information Solutions Inc.’s
21   (collectively “Defendants”) motions to dismiss Plaintiff’s complaint. [Doc. Nos. 21, 23,
22   27, 30, 45.] The Court deems the motions suitable for determination on the papers
23   submitted and without oral argument. See S.D. Cal. CivLR 7.1(d)(1). For the reasons set
24   forth below, Plaintiff’s complaint is dismissed with leave to amend.
25         I.    BACKGROUND
26         On July 10, 2019, Plaintiff Zach Tuck proceeding pro se, filed his complaint against
27   nineteen different business entities. [Doc. No. 1.] The pending motions to dismiss
28   Plaintiff’s complaint are made on the same or similar grounds. The complaint alleges

                                                    1
                                                                                19-CV-1270-CAB-AHG
 1   violations under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
 2   (“TCPA”); the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”);
 3   the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”); the California
 4   Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785, et seq. (“CCRAA”); and
 5   the California Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
 6   (“Rosenthal Act” or “RFDCPA”).
 7                A. Factual Allegations as to the “Credit Bureau Defendants”
 8         Plaintiff categorizes Defendants Portfolio Recovery Associates L.L.C., Diversified
 9   Consultants, Inc., and Collection at Law, Inc. as the “credit bureau defendants.” [Doc. No.
10   1 at ¶ 54.] According to the complaint, the credit bureau defendants called Plaintiff’s
11   emergency cell phone number more than twenty times, many times before 8:00 a.m. and
12   after 9:00 p.m. between the dates of August 20, 2015, and July 10, 2019, often on the same
13   business day. [Id. at ¶¶ 58–60.] Plaintiff alleges that none of these calls were made for
14   emergency purposes and were made by using automatic telephone dialing system
15   capabilities or artificial or prerecorded messages or voices. [Id. at ¶¶ 61, 63.] Plaintiff also
16   states that some of the named credit bureau defendants called Plaintiff more than one
17   hundred and fifty times at all hours of the day often on the same day, attempting to assert
18   a right to enforce a consumer debt allegedly owed by Plaintiff. [Id. at ¶¶ 62, 64.] Further,
19   Plaintiff alleges that on numerous occasions he demanded in writing that the credit bureau
20   defendants provide him with written “verification” and consumer debt “validation” as it
21   pertained to any alleged consumer debt, which the credit bureau defendants have ignored.
22   [Id. at ¶ 66.] Plaintiff alleges he has no business debt, and therefore the alleged debt could
23   only have been used for personal, family, or household purposes. [Id. at ¶ 72.] Plaintiff
24   also states the “alleged debt is not [his] consumer debt” [Id. at ¶ 116], and “an alleged non-
25   existent consumer debt he never owed.” [Id. at ¶ 138].
26                B. Factual Allegations as to the “Credit Reporting Agency Defendants”
27         Plaintiff categorizes Defendant Experian Information Solutions Inc. as one of the
28   “credit reporting agency defendants.” [Id. at ¶ 55.] According to the complaint, around

                                                    2
                                                                                  19-CV-1270-CAB-AHG
 1   January 2016, Plaintiff checked his consumer credit report from the credit reporting agency
 2   defendants and discovered several negative consumer credit accounts reported by the credit
 3   bureau defendants named above as well as from the credit reporting agency defendants.
 4   [Id. at ¶ 156.] Plaintiff states all of these negative accounts were unfamiliar to him and he
 5   was never informed by any of the furnishers or the credit reporting agency defendants of
 6   their negative credit reporting activities. [Id.] Plaintiff contacted all of the Defendants
 7   disputing the negative accounts and requested an investigation of such. [Id. at ¶ 157.] After
 8   further requests for investigation, the Defendants continued to report the negative accounts
 9   on his credit report and failed to provide him the requested “verification” and “validation.”
10   [Id. at ¶¶ 158–160.] Plaintiff alleges he has never had any business dealings or had any
11   accounts with any of the Defendants. [Id. at ¶ 172.]
12         II.    LEGAL STANDARD
13         Under Rule 12(b)(6), a party may bring a motion to dismiss based on the failure to
14   state a claim upon which relief may be granted. A Rule 12(b)(6) motion challenges the
15   sufficiency of a complaint as failing to allege “enough facts to state a claim to relief that is
16   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For purposes
17   of ruling on a Rule 12(b)(6) motion, the court “accept[s] factual allegations in the complaint
18   as true and construe[s] the pleadings in the light most favorable to the non-moving party.”
19   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
20         Even under the liberal pleading standard of Rule 8(a)(2), which requires only that a
21   party make “a short and plain statement of the claim showing that the pleader is entitled to
22   relief,” a “pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
23   elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
24   (quoting Twombly, 550 U.S. at 555). “[C]onclusory allegations of law and unwarranted
25   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d
26   1179, 1183 (9th Cir. 2004); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)
27   (“[A]llegations in a complaint or counterclaim may not simply recite the elements of a
28   cause of action, but must contain sufficient allegations of underlying facts to give fair

                                                    3
                                                                                  19-CV-1270-CAB-AHG
 1   notice and to enable the opposing party to defend itself effectively.”). “Determining
 2   whether a complaint states a plausible claim for relief . . . [is] a context-specific task that
 3   requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,
 4   556 U.S. at 679.
 5         III.   DISCUSSION
 6         Initially, each Defendant contends that Plaintiff’s claims fail as a matter of law
 7   because Plaintiff improperly asserts sweeping allegations against all named Defendants
 8   without specifying which Defendants committed which act, thereby failing to give proper
 9   notice. The Court agrees with Defendants that Plaintiff has failed to comply with Rule 8’s
10   pleading standards. Plaintiff’s complaint is replete with broad conclusory allegations
11   towards all named Defendants generally and fails to identify which Defendant is
12   responsible for which alleged wrongful act. Moreover, Plaintiff’s allegations of any
13   wrongful acts consist primarily of copying the statutory language under each of his claims
14   with little to no facts offered in support. Plaintiff categorizes the Defendants and then
15   proceeds to refer to all Defendants throughout the complaint with abbreviations.
16   Thereafter, Plaintiff groups all of the Defendants together throughout the complaint. In
17   some instances, Plaintiff refers to the abbreviated entities “CPS, PR, HH, MAB, ANSI,
18   MBLLC” which do not appear to be in reference to any parties in this case. [Doc. No. 1
19   at ¶¶ 150, 159.]
20         Plaintiff’s generalized allegations do not provide the Defendants with fair notice as
21   to the basis of Plaintiff’s claims because Defendants and the Court cannot determine which
22   Defendants are responsible for which act. “Experience teaches that, unless cases are pled
23   clearly and precisely, issues are not joined, discovery is not controlled, the trial court’s
24   docket becomes unmanageable, the litigants suffer, and society loses confidence in the
25   court’s ability to administer justice.” Bautista v. Los Angeles County, 216 F.3d 837, 841
26   (9th Cir. 2000) (citations and quotations omitted).
27         By submitting imprecise and sprawling claims, Plaintiff effectively “calls on the
28   court to disentangle and interpret his allegations.” Kuzmicki v. Hanrahan, No. 3:17-CV-

                                                    4
                                                                                 19-CV-1270-CAB-AHG
 1   00342-RCJ-VPC, 2018 WL 2088745, at *6 (D. Nev. May 4, 2018), report and
 2   recommendation adopted, No. 3:17-CV-00342-RCJ-VPC, 2018 WL 3577246 (D. Nev.
 3   July 25, 2018). The Court is reluctant to do so. See Jacobson v. Schwartzenegger, 226
 4   F.R.D. 395, 397 (C.D. Cal. 2005) (“[N]either the Court nor opposing counsel should be
 5   required to expend time and effort searching through large masses of conclusory,
 6   argumentative, evidentiary and other extraneous allegations in order to discover whether
 7   the essentials of claims asserted can be found in such a melange.” (Silver v. Queen’s Hosp.,
 8   53 F.R.D. 223, 226–27 (D. Haw. 1971)).               Accordingly, Plaintiff’s complaint is
 9   DISMISSED with leave to amend to plead more precisely and coherently which
10   Defendants committed which acts that Plaintiff alleges were violations and sufficient facts
11   in support of such allegations.
12         The Court reiterates that the purpose of Federal Rule of Civil Procedure 8, and its
13   requirements that allegations be pled with sufficient specificity, is to put the opposing party
14   on notice of the wrong they allegedly committed so that they can adequately defend
15   themselves. FED. R. CIV. P. 8; see Gauvin v. Trombatore, 682 F. Supp. 1067, 1071 (N.D.
16   Cal. 1988) (lumping together of multiple defendants in one broad allegation fails to satisfy
17   notice requirement of Rule 8(a)(2)). Even if the Court were to “disentangle and interpret
18   [Plaintiff’s] allegations,” Kuzmicki, 2018 WL 2088745, at *6, Plaintiff’s allegations
19   nevertheless fail under Rule 12(b)(6) as discussed below.
20                A. The TCPA Violations
21         Plaintiff alleges violations of the TCPA against all of the credit bureau defendants.
22   [Doc. No. 1 at 20–27.] Plaintiff mostly repeats statutory language under the TCPA and
23   refers to the credit bureau defendants’ alleged actions against all consumers seemingly
24   nationwide. The Court finds such portions of the complaint largely unnecessary and futile.
25   As far as Plaintiff’s allegations pertaining to him, as stated above, Plaintiff merely repeats
26   the language under the TCPA and alleges the violations were committed by all of the credit
27   bureau defendants generally. Plaintiff’s complaint lacks any facts pertaining to the conduct
28   of any specific credit bureau defendant and their actions against him which could result in

                                                    5
                                                                                 19-CV-1270-CAB-AHG
 1   a sufficient TCPA claim.
 2         To successfully plead a TCPA claim, a plaintiff must allege defendant (1) called a
 3   cellular telephone number; (2) using an ATDS or an artificial or prerecorded voice; (3)
 4   without the recipient’s prior express consent. 47 U.S.C. § 227(b)(1); Los Angeles Lakers,
 5   Inc. v. Fed. Ins. Co., 869 F.3d 795, 804 (9th Cir. 2017) (quoting Meyer v. Portfolio
 6   Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
 7         To “make” a call under the TCPA the person must either (1) directly make the call,
 8   or (2) have an agency relationship with the person who made the call. See Gomez v.
 9   Campbell-Ewald, Co., 768 F.3d 871, 877–79 (9th Cir. 2014). An ATDS is “equipment
10   which has the capacity to store or produce telephone numbers to be called, using a random
11   or sequential number generator.” Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954
12   (9th Cir. 2009). Under 47 U.S.C. § 227(a)(1), an ATDS is defined as “equipment which
13   has the capacity—(A) to store or produce telephone numbers to be called, using a random
14   or sequential number generator; and (B) to dial such numbers.” An ATDS “need not
15   actually store, produce, or, call randomly or sequentially generated telephone numbers, it
16   need only have the capacity to do it.” Satterfield, 569 F.3d at 951. Courts in this district
17   have taken two approaches when facing a motion to dismiss on the grounds that the
18   allegations of use of an ATDS are insufficient. See Maier v. J.C. Penney Corp., No. 13-
19   CV-0163–IEG (DHB), 2013 WL 3006415 at *3 (S.D. Cal. June 13, 2013). Under the first
20   approach, courts permit a plaintiff to make minimal allegations at the complaint stage,
21   permitting discovery to proceed on the issue of ATDS, because the information is in the
22   sole possession of the defendant. Id., citing In re Jiffy Lube Int’l Inc., Text Spam Litig.,
23   847 F.Supp.2d 1253, 1260 (S.D. Cal. 2012).          Under the second approach, factual
24   allegations beyond mere statutory language are required which may lead to the inference
25   that an ATDS was used. See Maier, 2013 WL 3006415 at *3.
26         Plaintiff has failed to sufficiently allege that an ATDS was used or that there was a
27   TCPA violation under either approach. Plaintiff’s complaint simply parrots the statutory
28   definition of an ATDS and other provisions of the TCPA, but the Defendants would have

                                                  6
                                                                              19-CV-1270-CAB-AHG
 1   no way of determining if they have any information in their possession with respect to such
 2   calls with Plaintiff’s conclusory and sweeping allegations. Plaintiff does not allege the
 3   phone number belonging to any of the credit bureau defendants was used to make the calls
 4   to him, the content of such calls, or any circumstances that could support an inference that
 5   the calls were placed with an ATDS or an artificial or prerecorded voice. Plaintiff’s
 6   conclusory allegations fall short of what is required for plausibility. Iqbal, 556 U.S. at 678.
 7   Accordingly, Plaintiff’s claims under the TCPA are DISMISSED with leave to amend
 8   for failure to state a claim.
 9                 B. The FDCPA and Rosenthal Act Violations
10          Plaintiff alleges several violations of the FDCPA against all of the credit bureau
11   defendants and violations of the Rosenthal Act against all of the Defendants. [Doc. No. 1
12   at 28–35, 42–44.]
13          The FDCPA prohibits debt collectors from engaging in abusive, deceptive, and
14   unfair practices in the collection of consumer debts. See 15 U.S.C. § 1692. “In order to
15   state a claim under the FDCPA, a plaintiff must show: 1) that he is a consumer; 2) that the
16   debt arises out of a transaction entered into for personal purposes; 3) that the defendant is
17   a debt collector; and 4) that the defendant violated one of the provisions of the FDCPA.”
18   Freeman v. ABC Legal Servs. Inc., 827 F.Supp.2d 1065, 1071 (N.D. Cal. 2011).
19          The Rosenthal Act is the California state equivalent of the Fair Debt Collection
20   Practices Act. See Cal. Civ. Code § 1788 et seq. The RFDCPA “mimics or incorporates
21   by reference the FDCPA’s requirements . . . and makes available the FDCPA’s remedies
22   for violations.” Riggs v. Prober & Raphel, 681 F.3d 1097, 1100 (9th Cir. 2012). The
23   RFDCPA states that “every debt collector collecting or attempting to collect a consumer
24   debt shall comply with the provisions of Sections 1692b to 1692j” of the FDCPA. Cal.
25   Civ. Code § 1788.17. To establish a violation of the RFDCPA, a plaintiff must show (1)
26   the defendant was attempting to collect a “consumer debt,” (2) the defendant was a “debt
27   collector,” (3) the plaintiff was a “debtor,” and (4) the defendant’s collection activities
28   violated the FDCPA and thus the RFDCPA. See Cal. Civ. Code § 1788.17.

                                                    7
                                                                                 19-CV-1270-CAB-AHG
 1         Plaintiff’s FDCPA and Rosenthal Act claims fail for several reasons. First, Plaintiff
 2   states all Defendants are debt collectors, but fails to allege any facts to support such a
 3   conclusion. A “debt collector” is “any person who uses any instrumentality of interstate
 4   commerce or the mails in any business the principal purpose of which is the collection of
 5   any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed
 6   or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6). Plaintiff fails to
 7   provide any factual basis from which the Court could plausibly infer that the Defendants’
 8   principal purpose is the collection of debts or that either Defendant regularly collects or
 9   attempts to collect debts owed or due to another. Nor does Plaintiff provide facts to infer
10   the alleged debt at issue was owed or due to another.
11         Plaintiff also fails to set forth any factual allegations to suggest that any Defendant
12   engaged in conduct prohibited by the FDCPA or Rosenthal Act beyond mere conclusory
13   allegations repeating the provisions under each statute. Again, because Plaintiff fails to
14   identify which Defendants made which calls or any factual content of such calls the
15   Defendants in this case would be unable to defend themselves as to Plaintiff’s conclusory
16   allegations. Defendants would be unable to determine whether or not calls were made at
17   any unusual time or place, whether calls were made with the intent to annoy, abuse, or
18   harass, or whether calls were made without meaningful disclosure of identity. Further,
19   Plaintiff has not alleged any false, deceptive, or misleading representation was made by
20   any of the Defendants in such calls.
21         Lastly, Plaintiff’s allegations regarding the debt at issue are insufficient. A “debt”
22   is defined as “any obligation or alleged obligation of a consumer to pay money arising out
23   of a transaction in which the money, property, insurance, or services which are the subject
24   of the transaction are primarily for personal, family, or household purposes, whether or not
25   such obligation has been reduced to judgment.” 15 U.S.C. § 1692a(5). Proving the
26   existence of a “debt” is a “threshold” issue in every FDCPA action. Turner v. Cook, 362
27   F.3d 1219, 1226–27 (9th Cir. 2004). Here, Plaintiff first states that “[t]he same consumer
28   business debt[s] allegedly owed to all of the defendant’s [sic] herein arose out of a

                                                    8
                                                                                 19-CV-1270-CAB-AHG
 1   transaction that was primarily for personal, family, or household purposes.” [Doc. No. 1
 2   at ¶ 71.] Then, Plaintiff states the “alleged debt is not [his] consumer debt” [Id. at ¶ 116],
 3   and “an alleged non-existent consumer debt he never owed.” [Id. at ¶ 138]. Plaintiff’s
 4   allegations are contradictory and provide no factual basis to infer that the debt at issue was
 5   indeed an obligation arising out of a transaction primarily for personal, family, or
 6   household purposes as required under the FDCPA and Rosenthal Act.
 7         Accordingly, Plaintiff’s claims under the FDCPA and Rosenthal Act are
 8   DISMISSED with leave to amend for failure to state a claim.
 9                C. The FCRA Violations
10         Plaintiff alleges violations of the FCRA pursuant to 15 U.S.C. § 1681 against all of
11   the Defendants except counts X and XI which he alleges against only the credit reporting
12   agency defendants. [Doc. No. 1 at 35–40, 44–46.]
13                       1. § 1681s-2
14         The FCRA aims to “ensure fair and accurate credit reporting, promote efficiency in
15   the banking system, and protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr, 551
16   U.S. 47, 52 (2007). The FCRA imposes duties on “furnishers” as well as imposing
17   responsibilities on the consumer reporting agencies. See 15 U.S.C. § 1681s-2; Gorman v.
18   Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009) (“Section 1681s-2 sets
19   forth ‘[r]esponsibilities of furnishers of information to consumer reporting agencies.’”).
20   Section 1681s-2(b) imposes obligations on furnishers that are “triggered ‘upon notice of
21   dispute’ – that is, when a person who furnished information to a [consumer reporting
22   agency] receives notice from the [consumer reporting agency] that the consumer disputes
23   the information.” Gorman, 584 F.3d at 1154. Pursuant to section 1681s-2(b)(1), after
24   receiving notice of a dispute, a furnisher must “conduct an investigation with respect to the
25   disputed information” among other responsibilities.        15 U.S.C. § 1681s-2(b)(1)(A).
26   “[T]hese duties arise only after the furnisher receives notice of dispute from a [consumer
27   reporting agency]; notice of dispute received directly from the consumer does not trigger
28   furnishers’ duties under subsection (b).” Gorman, 584 F.3d at 1154.

                                                   9
                                                                                19-CV-1270-CAB-AHG
 1         The credit reporting agency defendants are not furnishers of information; rather, they
 2   are consumer reporting agencies as defined by § 1681a(f) of the FCRA. Accordingly,
 3   Plaintiff’s claims under § 1681s-2 of the FCRA as to the credit reporting agency defendants
 4   Trans Union, LLC and Experian Information Solutions Inc. are DISMISSED with
 5   prejudice. As to the credit bureau defendants, Plaintiff alleges he sent notices of disputes
 6   to all of the named Defendants but does not allege sufficient facts to support an inference
 7   that any of the Defendants received a notice of dispute from a credit reporting agency as
 8   required. Accordingly, Plaintiff’s claims under § 1681s-2(b) are DISMISSED with leave
 9   to amend for failure to state a claim. Section 1681s-2(a) also imposes duties upon
10   furnishers of information. However, there is no private right of action under section 1681s-
11   2(a); a violation of this section can be pursued only by federal or state officials, and not by
12   a private party. See 15 U.S.C. § 1681s-2(c)(1); Gorman, 584 F.3d at 1162. Accordingly,
13   Plaintiff’s claims under 15 U.S.C. § 1681s-2(a) are DISMISSED with prejudice.
14                       2. § 1681b
15         “The FCRA imposes civil liability on any person who obtains a consumer report for
16   an impermissible purpose.” Thomas v. Fin. Recovery Servs., No. EDCV 12-1339 PSG
17   (Opx), 2013 WL 387968, at *3 (C.D. Cal. Jan. 31, 2013); see also 15 U.S.C. § 1681b.
18   Thus, to survive a motion to dismiss on a section 1681b claim, “the plaintiff must allege
19   facts that, if proven, would establish that the defendant did not have a permissible purpose
20   for obtaining the credit report at issue.” Thomas, 2013 WL 387968 at *4. “[B]are
21   allegations that the defendant did not have a permissible purpose for obtaining a credit
22   report, without more, are insufficient.” Id. “Merely reciting each of the permissible
23   circumstances and denying that they apply is similarly inadequate.” Id.
24         Here, Plaintiff fails to allege sufficient facts to support a reasonable inference that
25   any Defendant obtained his consumer report for an impermissible purpose. Plaintiff merely
26   alleges the Defendants did not have a permissible purpose because he never had any
27   business dealings or accounts with defendants. “However, a credit report can be accessed
28   without a consumer’s permission for other ‘permissible purposes’ under the FCRA.” Jones

                                                   10
                                                                                 19-CV-1270-CAB-AHG
 1   v. Best Serv. Co., No. CV 14-9872 SS, 2017 WL 490902, at *8 (C.D. Cal. Feb. 6, 2017);
 2   see also Perretta v. Capital Acquisitions & Mgmt. Co., No. C-02-05561 RMW, 2003 WL
 3   21383757, at *5 n.7 (N.D. Cal. May 5, 2003) (noting that “section 1681b does not appear
 4   to require the existence of a debtor-creditor relationship for a party to lawfully acquire a
 5   consumer report”). Plaintiff’s complaint “offers no factual basis to infer what purpose—
 6   permissible or impermissible—[defendants] had in making” inquiries on his credit report,
 7   and therefore it does not allege a plausible claim that defendants’ purposes for obtaining
 8   his credit report were impermissible. Perez v. Portfolio Recovery Assocs., LLC, No. CIV.
 9   12-1603 JAG, 2012 WL 5373448, at *2 (D.P.R. Oct. 30, 2012); see also Twombly, 550
10   U.S. at 570. Accordingly, Plaintiff’s claims under § 1681b are DISMISSED with leave
11   to amend for failure to state a claim.
12                       3. §§ 1681e and 1681i
13         15 U.S.C. § 1681e provides that “[w]henever a consumer reporting agency prepares
14   a consumer report it shall follow reasonable procedures to assure maximum possible
15   accuracy of the information concerning the individual about whom the report relates.” 15
16   U.S.C. § 1681e(b). Pursuant to 15 U.S.C. § 1681i, if the completeness or accuracy of any
17   item of information contained in a consumer’s file at a consumer reporting agency is
18   disputed by the consumer and the consumer notifies the agency directly, or indirectly
19   through a reseller, of such dispute, the agency shall, free of charge, conduct a reasonable
20   reinvestigation to determine whether the disputed information is inaccurate and record the
21   current status of the disputed information . . . before the end of the 30-day period beginning
22   on the date on which the agency receives the notice of the dispute from the consumer or
23   reseller. 15 U.S.C. § 1681i(a)(1)(A).
24         Both provisions require Plaintiff to make a prima facie showing of inaccurate
25   reporting. See Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010)
26   (quoting Dennis v. BEH-1, LLC, 520 F.3d 1066, 1069 (9th Cir. 2008)) (addressing § 1681i);
27   Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995) (citing
28   Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir. 1991))

                                                   11
                                                                                19-CV-1270-CAB-AHG
 1   (addressing §1681e(b)). “[A]n item on a credit report can be ‘incomplete or inaccurate’ . .
 2   . ‘because it is patently incorrect, or because it is misleading in such a way and to such an
 3   extent that it can be expected to adversely affect credit decisions.’” Carvalho, 629 F.3d at
 4   890 (quoting Gorman, 584 F.3d at 1163 (9th Cir. 2009)).
 5         Plaintiff vaguely alleges that the credit reporting agency defendants failed to delete
 6   inaccurate information on his credit report but fails to allege what account(s) or what
 7   information was inaccurate. Plaintiff also fails to allege when and how he notified the
 8   credit reporting agency defendants of any specific inaccuracy. Plaintiff’s allegations are
 9   devoid of any factual basis to support an inference that the credit reporting agency
10   defendants reported any specific inaccurate information or failed to use reasonable
11   procedures to assure the accuracy of information contained in his credit report.
12   Accordingly, Plaintiff’s claims under §§ 1681e and 1681i are DISMISSED with leave to
13   amend for failure to state a claim.
14                D. The CCRAA Violations
15         Plaintiff alleges violations of the CCRAA against all of the Defendants but fails to
16   cite to any specific provision under the CCRAA. [Doc. No. 1 at 40–42.]
17         The CCRAA provides that “[a] person shall not furnish information on a specific
18   transaction or experience to any consumer credit reporting agency if the person knows or
19   should know the information is incomplete or inaccurate.” Cal. Civ. Code § 1785.25(a).
20   In order to state a claim for violation of the CCRAA, the plaintiff must demonstrate “that
21   an actual inaccuracy exist[s].” Carvalho, 629 F.3d at 890. Information is inaccurate if it
22   is “patently incorrect” or “misleading in such a way and to such an extent that it can be
23   expected to adversely affect credit decisions.” Id. at 891. Because the CCRAA is
24   “substantially based on the federal Fair Credit Reporting Act (“FCRA”), judicial
25   interpretation of the federal provisions is persuasive authority and entitled to substantial
26   weight when interpreting the California provisions. Id. at 889 (citations omitted).
27         As discussed above, Plaintiff fails to allege what account(s) or what information, if
28   any, was inaccurate. Plaintiff presents no facts alleging when and how he notified each of

                                                  12
                                                                               19-CV-1270-CAB-AHG
 1   the Defendants or what if any specific inaccuracy. Plaintiff’s allegations are devoid of any
 2   factual basis to support an inference that the Defendants reported any specific inaccurate
 3   information or failed to use reasonable procedures to assure the accuracy of information
 4   contained in his credit report. Accordingly, Plaintiff’s claims under the CCRAA are
 5   DISMISSED with leave to amend for failure to state a claim.
 6         IV.    CONCLUSION
 7         For the foregoing reasons, the Court GRANTS Defendants’ motions to dismiss
 8   Plaintiff’s complaint. Plaintiff’s claims under § 1681s-2 of the FCRA as to the credit
 9   reporting agency defendants and Plaintiff’s claims under 15 U.S.C. § 1681s-2(a) are
10   DISMISSED with prejudice. Plaintiff’s remaining claims are DISMISSED with leave
11   to amend. Plaintiff is cautioned that if his First Amended Complaint does not cure the
12   deficiencies identified in this Order, his claims may be dismissed with prejudice and
13   without leave to amend. The First Amended Complaint shall be filed within thirty (30)
14   days of this Order.
15         It is SO ORDERED.
16   Dated: October 16, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  13
                                                                              19-CV-1270-CAB-AHG
